Citation Nr: 1211689	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  03-15 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1975.

This matter is before the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana which denied the Veteran's claim for entitlement to service connection for acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) (anxiety/depression/panic disorder/psychotic disorder).

The Board had previously denied the Veteran's claim for service connection for PTSD in a January 2006 decision.

The Veteran appealed the Board's January 2006 decision to the United States Court of Appeals for Veterans Claims (hereinafter referred to as "the Court").  In that litigation, a Motion for Remand was filed by the Veteran, averring that remand was required as the Board failed to address his claims for service connection for anxiety and depression.  In a Memorandum Decision of February 2009, the Court vacated the Board's decision and remanded the matter, pursuant to its Memorandum Decision.  A copy of the Court's Memorandum Decision in this matter has been placed in the claims file. 

In a July 2009 decision, the Board denied entitlement to service connection for PTSD and remanded the issues of service connection for depression and an anxiety disorder.

The Veteran presented testimony at a Board videoconference hearing chaired by the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing is associated with the Veteran's claims folders. 




REMAND

The Board finds that a remand of the Veteran's claims is necessary prior to final adjudication. 

In March 2012, the Veteran's representative submitted a February 2012 medical opinion regarding the Veteran's claim to service connection for an acquired psychiatric disorder, to include anxiety and depression.  This evidence was received after the last adjudication of the claim (a June 2011 supplemental statement of the case) by the RO, and the Veteran did not submit a waiver of RO review of this evidence.  As such, remand is necessary.  38 C.F.R. § 19.31 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. The RO should readjudicate the issue on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted to the appellant's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate opportunity for response thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


